COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


TONI WOOD
                                                  MEMORANDUM OPINION *
v.   Record No. 1147-97-4                             PER CURIAM
                                                    AUGUST 26, 1997
DIANA CARR SNIPES
AND
LEROY EDWARD SNIPES


              FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
                      James H. Chamblin, Judge
            (Alan J. Cilman, on brief), for appellant.

            No brief for appellees.



     Toni Wood appeals the circuit court's denial of her petition

to intervene in divorce proceedings between Diana Carr Snipes and

Leroy Edward Snipes. 1   Wood contends that she has suffered

damages because she was falsely accused of having an adulterous

relationship with Leroy Snipes, the defendant in the pending

action.    She raises two issues on appeal:   (1) whether she was

entitled under Rule 2:15 to intervene in the divorce proceeding;

and (2) whether she was entitled to sequester all records.        Upon

reviewing the record and opening brief, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the


     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      Wood styles her opening brief "Petition for Writ of
Mandamus/Appellant's Opening Brief." Wood has not followed the
correct procedures to file a petition for writ of mandamus. See
Code § 8.01-644 et seq. Accordingly, we do not treat this matter
as a petition for writ of mandamus.
decision of the trial court.    Rule 5A:27. 2

                           Intervention

     Rule 2:15 provides that "[a] new party may by petition filed

by leave of court assert any claim or defense germane to the

subject matter of the suit."    The trial court denied Wood's

motion to intervene.   We find no abuse of discretion in the

court's decision.   Wood's claims of damage are not germane to the

subject matter of the suit, i.e., Diana Snipes' action for

divorce against Leroy Snipes.    Moreover, broadening the divorce

case to encompass Wood's claims for damage would be merely

tangential to the main action.    Any rights Wood has are not

defeated by the denial of her motion to intervene in the

underlying suit for divorce.     See, e.g., Stubbs v. Cowden, 179
Va. 190, 18 S.E.2d 275 (1942).

                          Closing Records

     The Supreme Court of Virginia has stated that,
          [i]n light of the legislative history of Code
          § 17-43 and its common-law underpinnings,
          . . . subject to statutory exceptions, a
          rebuttable presumption of public access
          applies in civil proceedings to judicial
          records . . . . [T]o overcome that
          presumption, the moving party must bear the
          burden of establishing an interest so
          compelling that it cannot be protected
          reasonably by some measure other than a
          protective order . . . .
     2
      We assume jurisdiction over this matter pursuant to Code
§ 17-116.05(4)(ii). Cf. Jones v. Rhea, 130 Va. 345, 369, 107
S.E. 814, 822 (1921) (the circuit court's "order rejecting the
application of the petitioners to intervene in the pending
proceeding, and excluding them entirely from participation
therein, was certainly, as to them, a final order").



                                  2
Shenandoah Pub. House, Inc. v. Fanning, 235 Va. 253, 258-59, 368
S.E.2d 253, 256 (1988).   Wood alleged that "she has had to endure

suspicious looks, office gossip and impairment of her career" and

that the records are available to "people who may be

investigating [Wood] for security, credit or other sensitive

matters . . . ."   We cannot say that the record before us

demonstrates that Wood has such a compelling interest in closing

the judicial records that the trial court erred in denying

closure.
     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                        Affirmed.




                                 3